UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A X.QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 .TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number001-35821 US-DADI Fertilizer Industry International, Inc. (Exact name of registrant as specified in its charter) California 45-2725352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 699 Serramonte Blvd., Ste. 212, Daly City, CA 94015 (Address of principal executive offices) (Zip Code) (650) 530-0699 (Registrant’s telephone number, including area code) Copies of Communications to: Harold P. Gewerter, Esq. Harold P. Gewerter, Esq. Ltd. 5536 S. Ft. Apache #102 Las Vegas, NV 89148 (702) 382-1714 Fax (702) 382-1759 E-mail: harold@gewerterlaw.com Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX.No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX.No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer . Accelerated filer . Non-accelerated filer .(Do not check if a smaller reporting company) Smaller reporting company X. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesX.No. The number of shares of Common Stock, $0.001 par value, outstanding on August 1, 2013 was 55,000,000 shares. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company's Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013, filed with the Securities and Exchange Commission on August 13, 2013 (the "Form 10-Q"), is solely to furnish Exhibit 101 to the Form 10-Q. Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6. Exhibits Exhibit Number Description 31.1* Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 31.2* Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 32.1* Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101 Interactive Data Files of Financial Statements and Notes contained in this Quarterly Report on Form 10-Q. *Previously filed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. US-DADI FERTILIZER INDUSTRY INTERNATIONAL , INC. Date: November 18, 2013 By: /s/ Haitao Liu HAITAO LIU Chief Executive Officer (Principal Executive Officer and duly authorized signatory)
